Citation Nr: 1735564	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  16-54 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a neurological disability, to include dementia and tremor. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to December 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran contends that he has experienced neurological issues, to include dementia, since he underwent testing at VA for chest pain from June 17, 2014, to June 19, 2014.  The medical records show that he has consistently reported experiencing strange symptoms during his CTA scan, including seeing magenta hues and feeling flushed.  Additionally, the records support his contentions that his neurological issues manifested after that testing.  The Board thus finds that a medical opinion is necessary to assist in deciding the claim. 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain any outstanding VA records for all testing conducted on the Veteran from June 17, 2014, to June 19, 2014, including consent forms, records of any CTA scan, and records from VISTA Imaging. 

2.  Then, forward the claims file to an medical doctor neurologist or psychiatrist for a medical opinion regarding the nature and etiology of any current neurological disability, to include dementia.  A complete rationale must be provided for all opinions offered.  The examiner must review the claims file and should note that review in the report.  After review of the claims file, the examiner should respond to the following questions:

(a)  Did the Veteran incur any additional neurological disability, to include dementia or tremor, as the result of any VA testing conducted between June 17, 2014 and June 19, 2014, including the CTA scan? 

(b)  Was any additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA as the result of any VA testing conducted between June 17, 2014 and June 19, 2014, including the CTA scan?

(c)  Was any additional disability proximately caused by an event not reasonably foreseeable, such that the risk of that event was not the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

(d)  The examiner should opine whether VA did not exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care or medical treatment without the Veteran's informed consent. 

(e)  In forming an opinion, the examiner should consider the Veteran's statements regarding his CTA experience, Dr. Hunter's statement as reported by the Veteran's wife in September 2014, and the medical evaluations dated June 24, 2014, August 24, 2014, September 16, 2014, March 17, 2015, and April 6, 2015.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

